Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (d)(2)(ii) VAN ECK WORLDWIDE INSURANCE TRUST WORLDWIDE MULTI-MANAGER ALTERNATIVES FUND Schedule Identifying Details of Sub-Advisory Contracts: PARTY DATE SIGNED AGREEMENT Analytic Investors, LLC May 1, 2003 Clutterbuck Capital Management LLC March 27, 2009 Columbus Circle Investors March 20, 2009 Dix Hills Partners, LLC March 20, 2009 Explorer Alternative Management, LLC March 17, 2009 Lazard Asset Management LLC December 26, 2006 Martingale Asset Management, L.P. May 1, 2003 PanAgora Asset Management, Inc. May 1, 2003 Tetra Capital Management, LLC March 25, 2009
